—In an action, inter alia, to recover damages for conversion, the defendants appeal from (1) an order of the Supreme Court, Westchester County (Donovan, J.), entered May 7, 1991, which denied their motion, inter alia, to enjoin the plaintiffs from prosecuting the action, and (2) an order of the same court, entered July 8, 1991, which denied their motion (a) to dismiss the complaint for failure to state a cause of action, (b) to hold the plaintiffs in contempt of prior court orders, (c) to enjoin the plaintiffs from instituting any further related actions, and (d) for an award of sanctions and attorneys’ fees.
Ordered that the orders are affirmed, without costs or disbursements (see, Miller v J. A. Keeffe, P. C., 198 AD2d 335 [decided herewith]). Mangano, P. J., Balletta, Copertino and Joy, JJ., concur.